Citation Nr: 1035038	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, 
to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active military service with the United States 
Navy from March 1965 to March 1969.  He received several awards 
and commendations to include the Vietnam Service Medal and the 
Vietnam Campaign Medal with device.  His military occupational 
specialty was pumping pipeline occups.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This case was previously before the Board in August 2009 at which 
time it was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The Veteran served on the U.S.S. Enterprise off the shores of 
Vietnam from December 1965 to June 1968.

2.  Service personnel records do not show that the Veteran served 
in or visited the Republic of Vietnam; therefore, exposure to 
herbicides may not be presumed. 

3.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

4.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical evidence 
linking the Veteran's diabetes mellitus with his period of 
service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus is related to 
service.  Specifically, he contends that he was exposed to Agent 
Orange while in service and is thus entitled to presumptive 
service connection.  The Veteran contends that while serving 
aboard the U.S.S. Enterprise from December 1965 to June 1968 he 
went to shore in Vietnam on several occasions to refuel stations 
as part of his duties with the First Nuclear Task Group .  He 
also contends that he "mixed" barrels of Agent Orange while 
serving aboard ship.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  


The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders of 
the Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been present 
within the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal Circuit held 
that VA's interpretation of the phrase "served in the Republic 
of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference by 
the courts.

Analysis

Review of the record reveals that the Veteran has a current 
diagnosis of diabetes mellitus.  VA outpatient treatment records 
show that he was first diagnosed with diabetes in approximately 
July 2002.  However, there is no evidence that the Veteran's 
diabetes mellitus is related to his military service.

The Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus on a 
presumptive basis.  38 U.S.C.A. § 5107(b).  First, there is no 
evidence of diabetes within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  The earliest evidence of diabetes is July 2002, 
almost 33 years after service.  

Second, although the Veteran was awarded the Vietnam Service 
Medal and Campaign Medal, service records do not show that he 
actually set foot in Vietnam.  Service personnel records show 
that the Veteran served aboard the U.S.S. Enterprise off the 
shores of Vietnam from December 1965 to June 1968.  However, 
neither the U.S.S. Enterprise's ship logs nor the Veteran's 
service personnel records show that the Veteran had actual duty 
or visitation in the Republic of Vietnam.  As such, he is not 
entitled to the presumption under 38 C.F.R. § 3.307.

As above, the Veteran contends that while serving aboard the 
U.S.S. Enterprise from December 1965 to June 1968 he went to 
shore in Vietnam on several occasions to refuel stations as part 
of his duties with the First Nuclear Task Group .  He also 
contends that he "mixed" barrels of Agent Orange while serving 
aboard ship.  As per the August 2009 Board remand, verification 
of these incidents was requested in November 2009.  A November 
2009 response notes that while the U.S.S. Enterprise was 
stationed off the shore of Vietnam in December 1965, there is no 
documentation that the ship docked or that personnel stepped foot 
in Vietnam.  There was also no documentation regarding the types 
of cargo carried on the ship.  

In the absence of evidence of actual duty or visitation into 
Vietnam, the Veteran is not entitled to the presumption of Agent 
Orange exposure.  Moreover, despite the Veteran's contentions 
regarding Agent Orange exposure while aboard the U.S.S. 
Enterprise, there is no evidence corroborating his statements 
that he was directly exposed to this substance in the course of 
his active military service, thus, proving actual Agent Orange 
exposure.  

Finally, this claim is denied on a direct basis.  The Veteran's 
service treatment records are silent as to any complaint or 
diagnosis of diabetes mellitus or associated symptomatology.  As 
was stated earlier, he was not diagnosed with the disorder until 
July 2002, nearly 33 years after his separation from service.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no competent evidence of 
record that links the Veteran's diabetes mellitus to any event in 
service, including the alleged herbicide exposure.  

In this case the Veteran has not contended that he developed 
diabetes mellitus during or shortly after military service, 
rather, his only argument is that he set foot in Vietnam and is 
entitled to presumptive service connection.  As such, there is no 
allegation of continuity of symptomatology.  Even though the 
Veteran feels that his diabetes is related to herbicide exposure, 
he is a lay person without medical training or expertise, and is 
not qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the preponderance of evidence is against service 
connection for diabetes mellitus.  38 U.S.C.A. § 5107(b).  


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in January 2003, February 2003, and 
April 2009 letters and the claim was readjudicated in a June 2007 
supplemental statement of the case.  Mayfield, 499 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment and personnel records, assisted 
the Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

The Board notes that in October 2004 correspondence the Veteran 
indicated that he was in receipt of Social Security disability 
benefits and also notes that the records associated with this 
award have not been associated with the claims file.  However, 
the Board finds that these records would have no bearing in the 
outcome of this case and thus do not need to be obtained.  The 
primary question in this case is whether the Veteran ever set 
foot in Vietnam during his military service and any Social 
Security disability records would not be relevant to this 
question.  Furthermore, it appears that these records primarily 
pertain to disabilities other than diabetes mellitus as the 
Veteran has significant disabilities to include ulcers, 
arthritis, back problems, and psychiatric problems which predate 
his July 2002 diagnosis of diabetes mellitus.  

No medical opinion has been obtained with respect to the claim; 
however, the Board finds that a review of the record, which 
reveals that the Veteran did not have diabetes in service, that 
there is no record of exposure to herbicides in service and no 
competent evidence showing a nexus between service and the 
Veteran's diabetes, warrants the conclusion that a remand for a 
medical opinion is not necessary to decide the claim. See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


